

Exhibit 10.1
Medicaid HMO Contract
 
AHCA CONTRACT NO. FA522
AMENDMENT NO. 11
 
THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the "Agency" and WELL CARE HMO, INC.
D/B/A STAYWELL HEALTH PLAN OF FLORIDA, hereinafter referred to as the "Vendor",
is hereby amended as follows:
 
1. Standard Contract, Section II.A, Contract Amount, the first sentence is
hereby amended to now read:
 
To pay for contracted services according to the conditions of Attachment I in an
amount not to exceed $667,913,974.00 (an increase of $2,319,780.00), subject to
availability of funds.
 
2. Attachment I, Section 90.0, Payment and Authorized Enrollment Levels, Tables
2 and 3, are hereby deleted in their entirety and replaced with the following:
 
Capitation Rates
 
A. General Capitation Rates plus Transportation (Attachment VIII-A, Table 2):


Area 9 Counties: Palm Beach


County
Provider Number
Palm Beach
015016910



 




Area 10 Counties: Broward


County
Provider Number
Broward
015016900

 


 
B. General Capitation Rates plus Mental Health Rates and Transportation Rates
(Attachment VIII-A, Table 6):


Area 3 Counties: Hernando


County
Provider Number
Hernando
015016901





Area 5 Counties: Pasco, Pinellas


County
Provider Number 
Pinellas
015016904
Pasco
015016903

 


 
AHCA Contract No. FA522, Amendment No. 11, Page 1 of 3
 




Medicaid HMO Contract


Area 6 Counties: Manatee, Polk, Hillsborough


County
Provider Number
Manatee
015016912
Polk
015016905
Hillsborough
015016902

 


 
Area 7 Counties: Orange, Osceola, Seminole, Brevard
 
County
Provider Number
Orange
015016906
Osceola
015016907
Seminole
015016908
Brevard
015016913

 


 




Area 8 Counties: Sarasota, Lee
 
County
Provider Number
Sarasota
015016914
Lee
015016911

 
 
 
 


 
Area 11 Counties: Dade
 
County
Provider Number
Dade
015016909

 


 


 


 


 
Notwithstanding the payment amounts which may be computed with the above rate
table, the sum of total capitation payments under this contract shall not exceed
the total contract amount of $667,913,974.00 (an increase of $2,319,780.00),
expressed on page seven of this contract.
 
3. This Amendment shall have an effective date of January 1, 2006, or the date
on which both parties execute the Amendment, whichever is later.
 
All provisions in the Contract and any attachments thereto in conflict with this
amendment shall be and are hereby changed to conform with this amendment.
 
All provisions not in conflict with this Amendment are still in effect and are
to be performed at the level specified in the Contract.
 
This Amendment, and all its attachments, are hereby made part of the Contract.
 
This Amendment can not be executed unless all previous amendments to this
Contract have been fully executed.
 
AHCA Contract No. FA522, Amendment No. 11, Page 2 of 3
 




Medicaid HMO Contract
 
IN WITNESS WHEREOF, the Parties have caused this 3 page Amendment (including all
attachments, if any) to be executed by their duly authorized officials.
 






WELLCARE HMO, INC.  
D/B/A STAYWELL HEALTH PLAN OF FLORIDA 
STATE OF FLORIDA, AGENCY FOR
HEALTH CARE ADMINISTRATION
SIGNED
BY: /s/ Todd S. Farha
SIGNED
BY: /s/ Alan Levine
 
NAME: Todd S.Farha
 
NAME: Alan Levine 
 
TITLE: President & CEO
 
TITLE: Secretary 
 
DATE: 1/4/06
 
DATE: 1/4/06

 
 
THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY
 
 
 
 
 
 
 
 
 
AHCA Contract No. FA522, Amendment No. 11, Page 3 of 3